UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1010



L. RUTHER,

                                              Plaintiff - Appellant,

          versus


INTERFIRST CAPITAL, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-01-554-A)


Submitted:   March 14, 2002                 Decided:   March 26, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


L. Ruther, Appellant Pro Se. John Thorpe Lawrence Richards, Jr.,
TROUT & RICHARDS, P.L.L.C., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     L. Ruther appeals the district court’s order ruling on his

document filed with the court on September 21, 2001.      The order

noted that to the extent the September 21 document was intended to

be a notice of appeal the court acknowledged such receipt.      The

court further noted that to the extent the document was intended to

be a notice to appear, it was denied as moot.   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Ruther v. Interfirst Capital, Inc., No. CA-01-554-A

(E.D. Va. filed Sept. 25, 2001 & entered Sept. 27, 2001).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                2